Citation Nr: 1627698	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  07-13 652A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for Scheuermann's disease (spinal abnormality) (claimed as low back pain).

2.  Entitlement to service connection for a psychiatric disorder, to include anxiety, depression, major depressive disorder (MDD), bipolar affective disorder with psychosis, and schizoaffective disorder, to include as secondary to Scheuermann's disease.


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the United States Army from March 1993 to October 1993.
This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran was previously scheduled for a hearing before the Board in September 2011.  By an August 2011 letter, he requested that his hearing be rescheduled because he was incarcerated.  The Board remanded the Veteran's claims in February 2012 to schedule a hearing.  In February 2014, the Veteran's claims were again remanded because the requested hearing had not been scheduled.

The Veteran was scheduled for a videoconference hearing in June 2016.  On the day of the hearing, the Veteran telephoned and informed VA that he was unable to attend the hearing.  He stated that he lives more than 200 miles away from the hearing site and did not have the gas for his vehicle to be able to make it to the hearing.  The Veteran requested that VA please reschedule his videoconference hearing.  See June 2016 Report of General Information (VA Form 27-0820). 

In his March 2005 claim for benefits, the Veteran contended he is entitled to service connection for anxiety and depression.  The Board has recharacterized his claim more generally as one of entitlement to service connection for a psychiatric disorder to include anxiety, depression, MDD, bipolar affective disorder with psychosis, and schizoaffective disorder.  See Clemmons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

As noted above, the Veteran was previously scheduled for a videoconference hearing before the Board in June 2016, but was unable to attend the hearing due to a lack of transportation.  As such, the Board finds good cause to grant a new Board hearing.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704 (2015). The Veteran is advised that the requested hearing will not be re-scheduled in the future in the absence of good cause.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015). 


